DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s continuing patent application number 17/394,452 filed on 8/5/2021.
Currently, claims 1-8 are pending and examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021; 5/5/2022 are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: page 1, par. [0001], line 2; after “2021” should added “now U.S. Patent No. 11,085,189”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 7; a citation “at least partially” is confusing and indefinite because does not clear how much or how far “at least partially” is? Clarification is required. Claims 2-8 depending upon the rejected claim 1 are also rejected. 
Re claim 2, line 3; a phrase "and/or" renders the claim(s) indefinite because it is unclear whether the Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 8,277,882 to Smith et al. (‘Smith’).
Re claims 1, 2, 7-8: Smith discloses a roofing system 20 (see Abstract), comprising a deck (col. 13, lines 2-3); a substrate R positioned over the deck, the substrate R including: an upper surface 22 adapted to be exposed to an outer environment; and a plurality of surface features 16 positioned across the upper surface 22; wherein each of the surface features 16 comprises an impact resistant material (e.g. rocks, gravel, granite, see col. 12, lines 23-25) and is configured to at least partially reduce an energy of an impact of an object striking the substrate R (Fig4); wherein reduction of the energy of the impact of the object by the surface features comprises redirecting the energy, absorbing the energy, breaking up the object upon impact, and/or combinations thereof; 
wherein the object is hail (col. 3, last line); inherently comprises an underlayment (col. 12, last four lines) positioned between the substrate R and the deck (col. 13, lines 2-3).
Note, the claims are sole draw to a roofing system; “an object” e.g. hail, is not part of the roofing system; therefore, any relations to “an object” are not being given any patentable weight. 
Re claim 3: wherein the surface features 16 comprise sloped, conical, angled, rounded (see Fig. 4), or pointed structures, or combinations thereof.
Re claim 4: wherein the surface features 16 further comprise hemispherical (see Fig. 4), pyramid, or triangular shaped structures, or combinations thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 8,277,882 to Smith in view of US No. 2015/0082722 to Kalkanoglu et al. (‘Kalkanoglu’).
Re claims 5-6: (see also Note above) Smith discloses basic structures for the claimed invention as stated above but does not disclose expressly wherein the surface features further comprise a cylindrical base, and a conical section that extends from the cylindrical base and terminates in a tip portion; and wherein the surface features further comprise a first angled surface and a second angled surface, and wherein adjacent surface features are spaced apart by a distance based upon a range of sizes of the object striking the substrate and a strength of the impact resistant material of the surface features. 
Kalkanoglu discloses a roofing material 15 (Fig. 5) comprising a plurality of surface features 33 having a cylindrical base (see Fig. 6), and a conical section that extends from the cylindrical base and terminates in a tip portion; and wherein the surface features 33 further comprise a first angled surface and a second angled surface (e.g. lateral sides), and wherein adjacent surface features 33 are spaced apart (see Fig. 3) by a distance based upon a range of sizes of the object striking the substrate and a strength of the impact resistant material of the surface features. In view of Kalkanoglu, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have different geometric shapes for the surface features in order to optimize a roofing protection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale